Citation Nr: 1739506	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for chronic fatigue syndrome. 

3. Entitlement to service connection for gastroesophageal reflux disease (GERD). 

4.  Entitlement to service connection for recurring ovarian cysts. 

5.  Entitlement to service connection for headaches.  






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from March 1974 to September 1975 and from November 1990 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the RO in Denver, Colorado.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An August 2016 report of general information documented the Veteran's request for a videoconference hearing before the Board.  However, the requested videoconference hearing has not been scheduled, and there is no indication in the record that the Veteran has withdrawn this videoconference hearing request.  As the RO schedules videoconference hearings, the case is remanded to schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

As the RO schedules videoconference hearings, the case is remanded to schedule the Veteran for a hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




